  Case: 5:18-cv-01565-SL Doc #: 67 Filed: 06/04/20 1 of 3. PageID #: 1988




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


JAMES NICE,                                 )        CASE NO. 5:18-cv-1565
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        MEMORANDUM OPINION AND
                                            )        ORDER
CITY OF AKRON, et al.,                      )
                                            )
                      DEFENDANTS.           )


        Before the Court is plaintiff’s second amended complaint asserting four state law

causes of action. (See Doc. No. 66.) For the reasons that follow, this action is dismissed

pursuant to Fed. R. Civ. P. 12 for lack of subject-matter jurisdiction.

        The above-captioned case was filed on July 10, 2018 by former City of Akron

Police Chief, James Nice (“Nice”), asserting one cause of action pursuant to 42 U.S.C. §

1983 and four causes of action under Ohio state law. (See Doc. No. 1.) The complaint

stated that this Court had jurisdiction “pursuant to 28 U.S.C. §§ 1331 and 1343, as [the]

action involves federal questions and issues regarding the deprivation of [p]laintiff’s civil

rights under Section 1983.” (Id. ¶ 11.) Further, Nice asserted that the Court had

“supplemental jurisdiction over [p]laintiff’s related claims arising under Ohio law….”

(Id.)

        Nice amended his complaint, with leave, on December 27, 2018. (Doc. No. 16)

The first amended complaint added, among other things, one count of civil conspiracy
    Case: 5:18-cv-01565-SL Doc #: 67 Filed: 06/04/20 2 of 3. PageID #: 1989




under Ohio law. (Id. ¶¶ 79–83.) Jurisdiction was, however, still based on “federal

questions and issues” related to Nice’s § 1983 claim. (Id. ¶ 12.) Defendants, City of

Akron, Mayor Daniel Horrigan, and Akron Police Chief Kenneth Ball (collectively,

“defendants”) filed an answer to the first amended complaint on January 10, 2019 (Doc.

No. 17) and the case proceeded in accordance with the Court’s case management plan

and trial order. (See Doc. No. 12). The parties conducted discovery, which included

taking numerous depositions. (See Doc. No. 36.)

        On March 5, 2020, the Court granted defendants’ motion to hold in abeyance

summary judgment briefing on Nice’s state law causes of action “pending the Court’s

consideration and ruling on [Nice’s] federal claim under 42 U.S.C. § 1983….” (Doc. No.

47 at 340, non-document order dated March 5, 2020.) After completing discovery,

defendants moved for summary judgment on Nice’s § 1983 claim. (Doc. No. 56.) While

defendants’ motion for summary judgment was pending, Nice filed a motion to amend

his complaint “to omit [his] claim for First Amendment retaliation against all

[d]efendants….” (Doc. No. 65.) Nice’s unopposed motion was granted (non-document

order dated May 29, 2020) and Nice filed his second amended complaint on June 2, 2020

(Doc. No. 66). The second amended complaint, omits Nice’s sole federal claim under §

1983, and asserts four causes of action under Ohio state law.1 (Id. ¶¶ 38–63.) As such,

Nice’s previously asserted jurisdictional hook—federal question jurisdiction—is no

longer applicable.



1
  The Court notes that Nice’s second amended complaint—in contract to his previous complaints—does not
include a statement of the grounds for the Court’s jurisdiction, as required by Fed. R. Civ. P. 8(a)(1).
(compare Doc. Nos. 1, 16, with Doc. No. 66.)
                                                  2
  Case: 5:18-cv-01565-SL Doc #: 67 Filed: 06/04/20 3 of 3. PageID #: 1990




       Subject-matter jurisdiction is “a threshold question in every case brought in

federal court.” Hardy v. Engler, No. CIV.02-70961, 2002 WL 1480814, at *1 (E.D.

Mich. June 28, 2002) (citation omitted). As such, when the parties fail to address

jurisdictional issues, courts are required to consider subject-matter jurisdiction sua

sponte. See Gonzalez v. Thaler, 565 U.S. 134, 141, 132 S. Ct. 641, 181 L. Ed. 2d 619

(2012). If a district court “determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3) (emphasis added). Because

Nice no longer asserts a federal cause of action, and because diversity jurisdiction is not

applicable (as both Nice and the defendants are residents of Ohio), this Court does not

have subject-matter jurisdiction over this case.

       Therefore, the Court sua sponte dismisses this action, without prejudice, against

all defendants for lack of subject-matter jurisdiction.

               IT IS SO ORDERED.


Dated: June 4, 2020
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                              3
